          Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


LONNIE RUSSELL SHAW,

         Plaintiff,

v.

PEACH COUNTY, a county government of
the State of Georgia; BRANDON
WILLIAMS, in his individual capacity as a
Deputy of Peach County Sheriff’s
                                                               CIVIL ACTION NO.
Department; JAMES PERRY, in his
                                                                5:21-cv-00145-TES
individual capacity as a Deputy of Peach
County Sheriff’s Department; Sheriff
TERRY W. DEESE, individually and in his
official capacity as Sheriff of the Peach
County Sheriff’s Department; and Major
KENNY CAMERON, individually and in
his official capacity as Deputy of the Peach
County Sheriff’s Department,

         Defendants.


 ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS MULTIPLE CLAIMS



         Before the Court is Defendants’ Motion to Dismiss Multiple Claims in Plaintiff’s

 Amended Complaint [Doc. 20] 1. In their Motion, Defendants argue that the majority of

 Plaintiff’s claims are either barred by the applicable statute of limitations or insufficiently




 1Defendants move to dismiss all claims in this action except for the federal malicious prosecution claim
 against Defendant Williams and the state law malicious prosecution claims against Defendants Williams,
 Sheriff Terry W. Deese, and Major Kenny M. Cameron.
          Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 2 of 22




pled. See generally [Doc. 20]. For the reasons discussed below, the Court GRANTS

Defendant’s Motion to Dismiss [Doc. 20].

                                    FACTUAL BACKGROUND

        The following recitation of facts is taken from Plaintiff’s Amended Complaint

and a news article attached to Defendants’ Motion to Dismiss. 2 Unless otherwise noted,

the Court assumes these facts to be true for the purpose of ruling on the pending

Motion. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).

        On May 31, 2016, in the early hours of morning, Plaintiff’s stepson, Nicholas

Coker, arrived at Peach County Medical Center (the “Medical Center”) with a gunshot

wound to his left leg. [Doc. 19, ¶¶ 20–22]. A security guard at the Medical Center

contacted 9-1-1 regarding the gunshot wound and requested law enforcement respond

to the suspected shooting incident. [Id. at ¶ 25]. The 9-1-1 operator who answered the

call asked the security guard for the location of the suspected shooting. [Id. at ¶ 27].

However, the security guard didn’t know the location when he contacted emergency

services and ended the call to gather the relevant details. [Id. at ¶ 28]. While the security



2“[A] court may consider a document attached to a motion to dismiss without converting the motion into
one for summary judgment if the attached document is (1) central to the plaintiff’s claim and (2)
undisputed. In this context, ‘undisputed’ means that the authenticity of the document is not challenged.”
Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005) (citing Horsely v. Feldt, 304 F.3d 1125, 1134 (11th Cir.
2002)). Here, Defendants attached a news article to their dismissal motion that detailed the decision by
Macon District Attorney David Cooke to not prosecute the Peach County deputy who shot Lonnie Shaw.
[Doc. 20-2]. Plaintiff had the opportunity to challenge the contents of this new article in his Response
[Doc. 21] to Defendants’ Motion, but he failed to discuss the document at all. Therefore, for purposes of
ruling on the present Motion, the news article is deemed to be central to Plaintiff’s claim and its
authenticity is undisputed.


                                                     2
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 3 of 22




guard went to collect such information, the 9-1-1 operator dispatched Peach County

Sergeant Patrick Sondron to the Medical Center to investigate the suspected shooting.

[Id. at ¶ 29]. Only a few moments passed before the security guard once again contacted

9-1-1 and provided the operator with the name and address on file for the patient with

the gunshot wound, i.e., Nicholas Coker. [Id. at ¶ 30]. At no point during this call did

the security guard inform the operator that the suspected shooting had occurred at

Nicholas Coker’s address on file—50 West Valley Drive, Fort Valley, Georgia. [Id. at ¶¶

31–32]. But, when the operator dispatched officers to respond to the incident, she told

them that the shooting had occurred at 50 West Valley Drive, which, unfortunately for

Plaintiff, was also where he lived with his wife. [Id. at ¶ 34]. Peach County Deputies

Brandon Williams and James Perry (respectively, “Defendant Williams”, and

“Defendant Perry”) responded to the dispatch and arrived in separate vehicles at

Plaintiff’s residence around 3 a.m. [Id. at ¶¶ 35–36].

       Upon their arrival, Defendants Williams and Perry unfastened a locked gate in

front of the residence and proceeded onto the property, all the while ignoring several

posted “No Trespassing” signs. [Id. at ¶¶ 37–38]. Plaintiff and his wife, Dawn Shaw,

were asleep inside the residence. [Id. at ¶ 39]. Somehow, Dawn Shaw became alerted to

the presence of others on the property, and she awoke her husband to inform him about

possible trespassers. [Id. at ¶ 40]. In response, Plaintiff retrieved his handgun and went

to the front door of his residence to investigate. [Id. at ¶¶ 41–42]. Plaintiff partially



                                               3
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 4 of 22




opened the door, all the while keeping his handgun pointed down beside his right leg.

[Id. at ¶ 42]. Defendant Williams shined a flashlight on Plaintiff’s body and asked,

“Hey, what’s up? What happened?” [Id. at ¶ 44]. Without waiting for a response, and

while Plaintiff’s gun was still positioned at his side, Defendant Williams pulled out his

gun and shot Plaintiff in the chest. [Id. at ¶ 45]. He was rushed to the Medical Center of

Central Georgia for treatment and nearly died from his injuries. [Id. at ¶ 48].

       Meanwhile, Investigator James Sutton, an on-call investigator for the Peach

County Sheriff’s Office, arrived at Plaintiff’s residence in response to the suspected

shooting of Nicolas Coker. [Id. at ¶¶ 69–70]. While at the scene, Investigator Sutton

spoke with Defendant Williams about the events surrounding his shooting of Plaintiff.

[Id. at ¶ 71]. Defendant Williams lied to Investigator Sutton when he reported that

either he or Defendant Perry had asked Plaintiff what was in his hand, and instead of

responding, Plaintiff immediately raised his hand and pointed a gun at him. [Id. at ¶¶

73–75]. While recounting this version of events, Defendant Williams also falsely

demonstrated the stance that Plaintiff took when he first answered the door. [Id. at ¶

72].

       Subsequent to this brief investigation, the Georgia Bureau of Investigation (the

“GBI”) questioned Defendant Williams about the shooting. [Id. at ¶¶ 62–63]. Defendant

Williams similarly lied to the GBI agent and said that he asked Plaintiff what was in his

hand prior to firing his weapon. [Id. at ¶ 63]. However, Defendant Williams added that



                                             4
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 5 of 22




Plaintiff “made a spin move” as if to gain a better advantage to fire shots at him and

Defendant Perry. [Id.]. Then, Defendant Williams said that Plaintiff had apparently

raised his hand and pointed a gun at him. [Id. at ¶ 64].

       Defendant Williams’ lies and false statements led Macon Judicial Circuit District

Attorney David Cooke to indict and prosecute Plaintiff in the Peach County Superior

Court case, State v. Lonnie Shaw, No. 18-CR-264, on the following charges: (1) aggravated

assault on a law enforcement officer in violation of O.C.G.A. § 16-5-21(d) and (2)

possession of a firearm during the commission of a felony in violation of O.C.G.A. § 16-

11-106. [Id. at ¶¶ 67–68]. However, during Plaintiff’s criminal trial, Defendant Williams

took the stand and admitted that he provided false information to Investigator Sutton

and the GBI about the circumstances surrounding the firing of his weapon. [Id. at ¶¶

76–77]. Furthermore, video evidence presented at trial showed that Plaintiff never

raised or pointed a gun at Defendant Wiliams during their encounter. [Id. at ¶ 66]. Not

surprisingly, the jury acquitted Plaintiff of all charges on April 26, 2019. [Id. at ¶ 124].

       Exactly two years later, Plaintiff filed this suit alleging various federal and state

law violations related to his shooting and subsequent prosecution. See generally [Doc. 1].

Upon review of Plaintiff’s original Complaint [Doc. 1], the Court concluded that it was

an impermissible shotgun pleading and ordered Plaintiff to recast his original

Complaint to cure those deficiencies as outlined in its Order [Doc. 18]. In response,

Plaintiff filed an Amended Complaint [Doc. 19], which is now the controlling pleading



                                               5
         Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 6 of 22




in this action. In his Amended Complaint, Plaintiff asserts § 1983 claims against

Defendants Williams and Perry for unreasonable search and seizure, the use of

unreasonable and excessive force, and malicious prosecution. [Id. at ¶ 83, 87]. Relatedly,

he brings state law claims for trespass, assault, battery, false arrest, false imprisonment,

intentional infliction of emotional distress, negligence, and malicious prosecution

against Defendants Williams and Perry. [Id. at ¶¶ 102–116, 117, 134]. As to Defendants

Peach County, Sheriff Terry W. Deese (“Deese”), and Major Kenny M. Cameron

(“Cameron”), Plaintiff asserts § 1983 claims against them based on Monell 3 liability and

supervisory liability for their alleged failure to adequately hire, train, supervise, and

discipline their employees and agents. [Id. at ¶¶ 92–101]. He brings state law claims for

malicious prosecution and negligence against these Defendants as well. [Id. at ¶¶ 134–

137].

        Based upon the factual allegations contained in Plaintiff’s Amended Complaint,

Defendants moved to dismiss most of the claims brought against them, alleging that

they are either barred by the applicable statute of limitations or insufficiently pled.

[Doc. 20-1].



3 “Monell v. Department of Social Services holds that a municipality can be sued for damages under 42

U.S.C. § 1983 (1982) when ‘the action that is alleged to be unconstitutional implements or executes a
policy statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s
officers’ or is ‘visited pursuant to governmental custom even though such custom has not received formal
approval through the body’s official decision making channels.’” Gilmere v. City of Atlanta, 737 F.2d 894,
901 (11th Cir. 1984) (quoting Monell v. Department of Services, 436 U.S. 658, 690–91 (1978), rev’g in part
Monroe v. Pape, 365 U.S. 167 (1961)).



                                                    6
         Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 7 of 22




                                         DISCUSSION

       A.      Legal Standard

       When ruling on a 12(b)(6) motion, district courts must accept the facts set forth in

the complaint as true. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007). A complaint

survives a motion to dismiss only if it alleges sufficient factual matter (accepted as true)

that states a claim for relief that is plausible on its face. McCullough v. Finley, 907 F.3d

1324, 1333 (11th Cir. 2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009)). In fact, a

well-pled complaint “may proceed even if it strikes a savvy judge that actual proof of

those facts is improbable, and that a recovery is very remote and unlikely.” Twombly, 550

U.S. at 556 (citations omitted).

       Although Federal Rule of Civil Procedure 8 does not require detailed factual

allegations, it does require “more than [ ] unadorned, the-defendant-unlawfully-harmed-

me accusation[s].” McCullough, 907 F.3d at 1333 (citation omitted). To decide whether a

complaint survives a motion to dismiss, district courts are instructed to use a two-step

framework. Id. The first step is to identify the allegations that are “no more than mere

conclusions.” Id. (quoting Iqbal, 556 U.S. at 679). “Conclusory allegations are not entitled

to the assumption of truth.” Id. (citation omitted). After disregarding the conclusory

allegations, the second step is to “assume any remaining factual allegations are true and

determine whether those factual allegations ‘plausibly give rise to an entitlement to

relief.’” Id. (quoting Iqbal, 556 U.S. at 679).



                                                  7
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 8 of 22




       Furthermore, a complaint attacked by a 12(b)(6) motion is subject to dismissal

when it fails to “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Twombly, 550 U.S. at 555. “A plaintiff must plead more than labels

and conclusions or a formulaic recitation of the elements of a cause of action.”

McCullough, 907 F.3d at 1333 (internal quotations omitted); see also Twombly, 550 U.S. at

555. “To be sure, a plaintiff may use legal conclusions to structure his complaint, but legal

conclusions ‘must be supported by factual allegations.’” McCullough, 907 F.3d at 1333

(quoting Iqbal, 556 U.S. at 679). While courts, in ruling on a motion to dismiss, must take

all of the factual allegations in the complaint as true; they are not bound to accept a legal

conclusion couched as a factual allegation. Iqbal, 556 U.S. at 678. Courts must “identify

conclusory allegations and then discard them—not ‘on the ground that they are

unrealistic or nonsensical’ but because their conclusory nature ‘disentitles them to the

presumption of truth.’” McCullough, 907 F.3d at 1333 (quoting Iqbal, 556 U.S. at 681).

       The issue to be decided when considering a motion to dismiss is not whether the

claimant will ultimately prevail, but “whether the claimant is entitled to offer evidence

to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds

by Davis v. Scheuer, 468 U.S. 183 (1984). The factual allegations in a complaint “must be

enough to raise a right to relief above the speculative level” and cannot “merely create[]

a suspicion of a legally cognizable right of action.” Twombly, 550 U.S. at 545, 555. Finally,

complaints that tender “‘naked assertion[s]’ devoid of ‘further factual enhancement’” will



                                              8
          Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 9 of 22




not survive against a motion to dismiss. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 557) (alteration in original). Stated differently, the complaint must allege enough facts

“to raise a reasonable expectation that discovery will reveal evidence” supporting a

claim. Twombly, 550 U.S. at 556. With the foregoing standard in mind, and taking the facts

asserted in Plaintiff’s Amended Complaint as true, the Court rules on Defendants’

Motion to Dismiss.

        B.       Defendants’ Motion to Dismiss

        Defendants contend that the federal and state law claims asserted against them

(save for the federal malicious prosecution claim against Defendant Williams and the

state law malicious prosecution claims against Defendants Williams, Deese, and

Cameron) should be dismissed because they are insufficiently pled and/or barred by the

applicable statute of limitations 4 or sovereign immunity. See generally [Doc. 20-1]. In

response, Plaintiff argues that the statute of limitations has not run on any of his federal

or state law claims, and he cured any insufficiently pled claims in his Amended

Complaint. See generally [Doc. 21]. Accordingly, the Court considers the merits of such

arguments below.




4“[A] statute of limitations defense may be raised on a motion to dismiss for failure to state a claim for
which relief can be granted under Fed. R. Civ. P. 12(b)(6)[.]” AVCO Corp. v. Precision Air Parts, Inc., 676
F.2d 494, 495 (11th Cir. 1982); Edward J. Goodman Life Income Tr. v. Jabil Circuit, Inc., 595 F. Supp. 2d 1253,
1280 (M.D. Fla. 2009), aff’d 594 F.3d 783 (11th Cir. 2010).


                                                        9
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 10 of 22




              1.     All of Plaintiff’s § 1983 Claims and State Law Claims (Except His
                     Malicious Prosecution Claims) are Time-Barred.

       Defendants argue that Plaintiff’s § 1983 claims for unreasonable search and

seizure and excessive force against Defendants Williams and Perry, and any

corresponding § 1983 supervisory liability claims against Defendants Peach County,

Deese, and Cameron are barred by Georgia’s two-year statute of limitations for personal

injury claims. They argue that the statute of limitations on these claims began to run on

the date that Plaintiff was shot and arrested—May 31, 2016. Accordingly, by the time

that Plaintiff actually filed suit for these claims nearly five years later—April 26, 2021—

the applicable statute of limitations had already run, thereby barring any potential

recovery.

       As an initial matter, § 1983 does not have its own statute of limitations. Reynolds

v. Murray, 170 F. App’x 49, 50 (11th Cir. 2006) (citing Owens v. Okure, 488 U.S. 235, 236

(1989)). Rather, claims for constitutional violations brought under this statute are

regarded as “tort actions, subject to the statute of limitations governing personal injury

actions in the state where the § 1983 action has been brought.” Crowe v. Donald, 528 F.3d

1290, 1292 (11th Cir. 2008) (quoting McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008)).

In Georgia, there is a two-year statute of limitations for personal injury actions, as set

forth in O.C.G.A. § 9-3-33. Lovett v. Ray, 327 F.3d 1181, 1182 (11th Cir. 2003); see also

Williams v. City of Atlanta, 794 F.2d 624, 626 (11th Cir. 1986) (holding that “the proper




                                              10
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 11 of 22




limitations period for all section 1983 claims in Georgia is the two year period set forth

in O.C.G.A. § 9-3-33 for personal injuries[]”).

       Although the Court applies Georgia’s two-year statute of limitations, “[t]he

question of when the limitations period begins to run, however, is one of federal law.”

Wright v. Walmart Inc., No. 1:19-cv-02580-SDG, 2020 WL 4938367, at *4 (N.D. Ga. Apr. 1,

2020) (quoting Brown v. Lewis, 361 F. App’x 51, 54 (11th Cir. 2010)). Accordingly, the

two-year statute of limitations for Plaintiff’s constitutional claims begins to run “when

the facts that would support a cause of action are apparent or should be apparent to a

person with a reasonably prudent regard for his rights.” Porter v. Ray, 461 F.3d 1315,

1323 (11th Cir. 2006) (citing Lovett, 327 F.3d at 1182). “It is well established that a federal

claim accrues when the prospective plaintiff knows or has reason to know of the injury

which is the basis of the action.” Mcnair v. Allen, 515 F.3d 1168, 1174 (11th Cir. 2008)

(quoting Corn v. City of Lauderdale Lakes, 904 F.2d 585, 588 (11th Cir. 1990)).

       In this action, Plaintiff knew or had reason to know of his injuries on May 31,

2016—the date on which he was shot and arrested. Pursuant to Georgia’s two-year

statute of limitations, his personal-injury claims should have been filed no later than

May 31, 2018. However, Plaintiff did not file any claims arising from this incident until

April 26, 2021—nearly five years after the fact. Therefore, Plaintiff’s § 1983 claims for

unreasonable search and seizure and excessive force are time-barred, unless there is




                                              11
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 12 of 22




some basis for the statute of limitations to be tolled. Plaintiff argues O.C.G.A. § 9-3-99

serves as that basis.

       In Georgia, pursuant to O.C.G.A. § 9-3-99, the statute of limitations in a civil

action may be tolled for actions brought by victims of a crime. “[T]he statute

contemplates extending the time in which a victim may file a tort action where there are

pending criminal charges arising out of the same facts or circumstances.” Williams v.

Durden, 819 S.E.2d 524, 525 (Ga. Ct. App. 2018) (citation omitted). O.C.G.A. § 9-3-99

states in relevant part:

       The running of the period of limitations with respect to any cause of action
       in tort that may be brought by the victim of an alleged crime which arises
       out of the facts and circumstances relating to the commission of such
       alleged crime committed in this state shall be tolled from the date of the
       commission of the alleged crime or the act giving rise to such action in tort
       until the prosecution of such crime or act has become final or otherwise
       terminated, provided that such time does not exceed six years . . .

O.C.G.A. § 9-3-99. First, the statute is very clear that tolling only applies to those tort

actions brought by the victim of an alleged crime. In this action, Plaintiff claims to be the

victim of an unlawful prosecution for aggravated assault in the Peach County criminal

action, State v. Lonnie Shaw, No. 18-CR-264 (2018). [Doc. 19, ¶ 4]. But, under Georgia

law, unlawful prosecution is not a crime. Rather, in Georgia, an unlawful prosecution is

a civil cause of action grounded in tort law principles. See O.C.G.A. § 51-7-40. While

Plaintiff may have pled sufficient facts to show that he is the victim of a tort, he has

failed to show that he is the victim of a crime by being wrongfully prosecuted. Simply



                                               12
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 13 of 22




put, any allegedly wrongful prosecution doesn’t toll the applicable statute of limitations

under Georgia law.

       However, the analysis doesn’t end here. Upon a liberal reading of the factual

allegations set forth in Plaintiff’s Amended Complaint, the Court concludes that

Plaintiff plausibly alleges that he is the victim of a crime because Defendant Williams

unlawfully shot him. In fact, Plaintiff’s § 1983 claims for excessive force and

unreasonable search and seizure, and his § 1983 supervisory liability claims against

Defendants Peach County, Deese, and Cameron all arise from Defendant Williams

intentionally shooting Plaintiff (allegedly, without justification) on the morning of May

31, 2016. [Doc. 19, ¶ 4]; see also [Doc. 21, pp. 4–8]. And, this allegation is sufficient to

constitute a crime in the state of Georgia. See e.g., Yawn v. State, 515 S.E.2d 182, 183 (Ga.

Ct. App. 1999) (“The act of intentionally firing a gun at another person, in the absence of

justification, is sufficient to support a conviction for aggravated assault under O.C.G.A.

§ 16-5-21(a)(2).”).

       Therefore, the Court concludes that Plaintiff has alleged sufficient facts to show

that he is the victim of an alleged crime, such as aggravated assault, trespass, battery, or

even attempted murder. And, he has filed suit for a cause of action in tort which arises

out of the facts and circumstances relating to the commission of the crime. On that basis,

the Court concludes that O.C.G.A. § 9-3-99 applies to toll the statute of limitations on

Plaintiff’s personal injury claims.



                                               13
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 14 of 22




       However, just because O.C.G.A. § 9-3-99 applies to toll the statute doesn’t mean

that Plaintiff’s personal injury claims related to these crimes survive. Rather, O.C.G.A. §

9-3-99 only tolls Plaintiff’s claims “from the date of the alleged crime or the act giving

rise to such action in tort until the prosecution of such crime or act has become final or

otherwise terminated, provided that such time does not exceed six years.” Plaintiff

apparently takes the position that “any” prosecution related to the unlawful shooting

had not become final or otherwise terminated as of the date he filed this action, and

therefore, his claims have been tolled since May 31, 2016—the date of the unlawful

shooting and arrest.

       Again, Plaintiff never suggests, much less directly alleges, that there is an

ongoing prosecution or even pending criminal charges against Defendant Williams as

to his liability in the aforementioned incident. Instead, Plaintiff argues that O.C.G.A. §

9-3-99 tolls his claims because there is a pending criminal investigation (which

constitutes a prosecution under the statute) into whether Defendant Williams was

justified in shooting Plaintiff. Specifically, he contends that the GBI opened an

investigation into the shooting but failed to issue a written, conclusive determination as

to whether it was justified, and therefore, because the GBI never closed its investigation

into the matter, it has remained pending for the last five years.

       As to this argument, district courts, when interpreting the scope of O.C.G.A. § 9-

3-99, have held that the statute tolls a victim’s tort causes of action during the pendency



                                                14
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 15 of 22




of an investigation into an alleged crime, regardless of whether such an investigation

results in the filing of criminal charges. See Benjamin v. Thomas, No. 1:16-cv-1632-WSD,

2016 WL 5394118, at *6 (N.D. Ga. Sept. 27, 2016); Winston v. Walsh, No. 5:19-cv-00070-

TES, 2019 WL 3068451, at *5 (M.D. Ga. July 12, 2019). The basis for tolling claims under

the statute during the pendency of a criminal investigation is to allow victims of a crime

the opportunity to obtain evidence and/or general information relevant to their civil

claims, which might otherwise have been privileged or unobtainable during the

pendency of the criminal investigation. See e.g., Benjamin, 2016 WL 5394118 at *6 (noting

a crime victim’s efforts to obtain relevant documents and video footage were

unsuccessful during the pendency of a criminal investigation into the crime because the

government claimed privilege from disclosure). Therefore, the Court readily agrees that

any actual pending investigation into the wrongful shooting would toll the limitations

period for Plaintiff’s § 1983 claims. However, the relevant question in this action, is

when (if ever) did tolling end.

       As this Court has noted before, “[b]y its plain language, tolling under Section 9-

3-99 ends when any [investigation] based on the facts underlying the civil action

‘become[s] final or otherwise terminated.’” Winston, 2019 WL 3068451 at *6. It is clear

that “in cases where charges are dismissed, the defendant has entered a guilty plea, or

the defendant’s trial has been completed, the prosecution is final[]” and tolling has

ended. Id. Likewise, in a case where the state files a nolle prosequi, or where a district



                                              15
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 16 of 22




attorney publicly announces the decision not to prosecute or pursue charges against an

individual, the prosecution is final against that individual. Id.

       In this action, Defendants argue that any investigation into/prosecution of

Defendant Williams was final on September 26, 2016—the date that Macon Judicial

Circuit District Attorney David Cooke announced that he would be pursing criminal

charges against Plaintiff and not Defendant Williams. [Doc. 20-1, p. 8]; [Doc. 20-2]. And,

if that argument isn’t compelling, Defendants contend that a criminal investigation

could not possibly remain pending at this point in time (as Plaintiff argues is the case)

because the statute of limitation on any crime that Defendant Williams could have been

charged with regarding the wrongful shooting has expired. [Doc. 20-1, p. 8].

       Based upon the arguments presented, and a review of the applicable caselaw on

the matter, the Court concludes that any criminal prosecution against Defendant

Williams definitively ended when District Attorney David Cooke decided to pursue

criminal charges and obtain an indictment against Plaintiff for the following offenses

arising from the wrongful shooting at issue in this action: (1) aggravated assault on a

peace officer in violation of O.C.G.A. § 16-5-21(d); and (2) possession of a firearm

during the commission of a felony in violation of O.C.G.A. § 16-11-106. [Doc. 19-1]; see

also [Doc. 19-5]. Choosing to indict Plaintiff for his alleged wrongful actions necessarily

meant choosing not to indict Defendant Williams or investigate any suspected

wrongfulness on his part.



                                             16
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 17 of 22




       At the time this incident arose, the District Attorney faced a binary decision. The

facts, as presented to him, showed that there was an altercation between an officer and

civilian that resulted in the officer discharging his weapon and shooting the civilian.

Based on these facts, the District Attorney needed to make a determination on whether

the shooting was justified—and thereby, lawful— or not justified—and thereby, not

lawful. By pursuing charges against Plaintiff, the District Attorney effectively made the

decision that the shooting was justified; he necessarily and logically concluded that

Plaintiff was the one who acted unlawfully, not Defendant Williams. After the District

Attorney decided to seek an indictment against Plaintiff, there is nothing to suggest that

any law enforcement agency actually investigated Defendant Williams. Rather,

Plaintiff’s argument that because the GBI never actually closed its investigation, its

investigation into the shooting (against Defendant Williams) must be ongoing and thus

not “otherwise terminated,” is just legally and logically unsupportable. After the

District Attorney decided to seek an indictment against Plaintiff, any and all

investigations into the events on that night were “otherwise terminated” as was the

tolling of the statute of limitations for any civil claims. Plaintiff received the benefit of

the tolling statute during the pendency of the investigation—118 days. Thus, he should

have filed his suit on or before September 25, 2018, long before he actually did so.

       Regardless, if it was not clear that any criminal investigation terminated on

September 26, 2016, it was certainly clear that it had been “otherwise terminated” when



                                              17
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 18 of 22




the statutes of limitations for any potential criminal charges against Defendant Williams

expired. If the District Attorney planned to prosecute Defendant Williams for his

alleged wrongful shooting (or any other applicable crime), he would have needed to

pursue those criminal charges by May 31, 2020, because the statute of limitations for

any possible criminal charge arising from his suspected liability in this incident is four

years. See e.g., O.C.G.A. § 17-3-1(b) (prosecution for felonies such as aggravated assault,

aggravated battery, and attempted murder must be brought within four years from the

date of the commission of the crime). Defendant Williams can no longer legally be

prosecuted for his wrongful shooting; therefore, it doesn’t follow that a criminal

investigation into this incident could logically remain pending when there is no longer

the potential for it to result in criminal charges against Defendant Williams.

       The Georgia Court of Appeals has clearly held that when “the time for any

prosecution has come and gone, and [when] there never was any pending prosecution

nor could there be in the future” the statute of limitations on a civil claim is not tolled

under O.C.G.A. § 9-3-33 because any pending prosecution had effectively terminated at

that point. Jenkins v. Keown, 830 S.E.2d 498, 502 (Ga. Ct. App. 2019) (noting that because

the statute of limitations had expired on any potential criminal charges against the

defendant, it was apparent that any criminal investigation into his alleged wrongful

acts had ended).




                                             18
         Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 19 of 22




        Plaintiff offers nothing in his Amended Complaint to suggest that Defendant

Williams ever faced a pending prosecution at any point in time since the date of the

unlawful shooting. And, it is clear that he can now never face criminal charges for

shooting Plaintiff. Instead, the Court concludes that any prosecution (for purposes of

tolling) ended on the date that the Peach County District Attorney concluded that he

would seek an indictment against Plaintiff for aggravated assault on a peace officer—

September 26, 2016. When the District Attorney made that decision, any potential or

pending investigation into whether Defendant Williams committed a crime against

Plaintiff was “otherwise terminated” so that any tolling period ended then.

        To sum it up, the statute of limitations period set forth in O.C.G.A. § 9-3-33

applies to all of Plaintiff’s § 1983 claims and any state law claims, except for trespass. 5

And, considering the applicable tolling statute, O.C.G.A. § 9-3-99, the Court finds that

the two-year limitations period was tolled for 118 days, or until September 25, 2018.

However, Plaintiff filed this action on April 26, 2021. Therefore, any and all claims,

either those based on § 1983 or state law, that arose before September 25, 2016 are

barred by the applicable statute of limitations. Therefore, the Court DISMISSES

Plaintiff’s § 1983 excessive force and unreasonable search and seizure claims against




5 Plaintiff’s trespass claim is subject to a four-year statute of limitation. Stroud v. Hall Cnty., 793 S.E.2d
104, 111 (Ga. Ct. App. 2016) (citing O.C.G.A. § 9-3-30(a)). After applying the tolling period of 118 days,
Plaintiff had until September 25, 2020 to file any claim for trespass. Because he filed this suit on April 26,
2021, this claim is time barred as well.


                                                      19
         Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 20 of 22




Defendants Williams and Perry; his § 1983 supervisory liability claims against

Defendants Peach County, Deese, and Cameron, as well as his state law claims of

negligence, trespass, assault, battery, false arrest, false imprisonment, and intentional

infliction of emotional distress.

                2.       Plaintiff’s Federal and State Law Claims for Malicious Prosecution
                         Against Defendant Perry Fail to State a Claim.

        Defendant Perry moves to dismiss the § 1983 and state law malicious prosecution

claims against him for failure to state a claim. In turn, Plaintiff offered no defense for his

claims. 6 To state a claim for malicious prosecution under § 1983, a plaintiff must allege:

(1) the elements of the common law tort of malicious prosecution and (2) a violation of

the Fourth Amendment right to be free from unreasonable search and seizure. Grider v.

City of Auburn, 618 F.3d 1240, 1256 (11th Cir. 2010). The elements of the common law

tort of malicious prosecution are (1) a criminal prosecution initiated or continued by the

present defendant (2) with malice and without probable cause (3) that terminated in the

plaintiff’s favor and (4) caused damages to the plaintiff. Wood v. Kessler, 323 F.3d 872,

882 (11th Cir. 2003) (citing Uboh v. Reno, 141 F.3d 1000, 1004 (2003)).

        The Court has reviewed the factual allegations in Plaintiff’s Amended Complaint

and must conclude that Plaintiff does not sufficiently plead the requisite elements to



6Defendant Perry argues that Plaintiff effectively abandoned his state and federal law claims for
malicious prosecution against him when he failed to respond to the argument presented in the dismissal
motion. See [Doc. 22, p. 6 (citing Hudson v. Norfolk & Southern Ry. Co., 209 F. Supp. 2d 1301, 1324 (N.D. Ga.
2001)]. However, the Court will nonetheless consider the merits of Plaintiff’s claim.


                                                     20
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 21 of 22




state a claim for malicious prosecution against Defendant Perry under federal or state

law.

       As to the first element of the common law tort of malicious prosecution, Plaintiff

fails to allege how Defendant Perry initiated a criminal prosecution against him. Rather,

Plaintiff only alleges that Defendant Williams—not Defendant Perry—made the false

accusations and statements against him that led to his criminal prosecution. See e.g.,

[Doc. 19, ¶ 118 (“On or about May 31, 2016, Defendant Williams, maliciously, and

without probable cause therefor, caused the Plaintiff to be charged with Aggravated

Assault on a Peace Officer.”)]; [Doc. 19, ¶ 122 (“As a result of Defendant Williams’ false

accusations, Plaintiff was re-indicted and criminally prosecuted in the case of State v.

Lonnie Shaw, Indictment Number 18-CR-264, filed on August 09, 2018[.]”).]. Plaintiff

alleges no act by Defendant Perry that could plausibly be construed to constitute his

initiation of a criminal action against Plaintiff. Therefore, since Plaintiff cannot satisfy

the first element of a common law tort claim for malicious prosecution, the Court

concludes that he has failed to state either a federal or state law claim for malicious

prosecution against Defendant Perry.

                                      CONCLUSION

       For the reasons discussed in detail above, the Court GRANTS Defendants’




                                              21
        Case 5:21-cv-00145-TES Document 25 Filed 09/15/21 Page 22 of 22




Motion to Dismiss Multiple Claims in Plaintiff’s Amended Complaint [Doc. 20]. 7 The

only claims remaining in this action are the federal and state law claims for malicious

prosecution against Defendant Williams and the state law claims for malicious

prosecution against Defendants Deese and Cameron. Defendants Perry and Peach

County are terminated from this action.

        SO ORDERED, this 15th day of September, 2021.

                                                S/ Tilman E. Self, III
                                                TILMAN E. SELF, III, JUDGE
                                                UNITED STATES DISTRICT COURT




7The Court also DENIES Defendants’ Motion to Stay Discovery [Doc. 24] as moot. Defendants moved for
a stay pending resolution of their dismissal motion. [Doc. 24]. This Order does exactly that. Therefore,
Defendants’ interest in moving for a stay is now moot.


                                                  22
